DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed February 7, 2022. Claims 1 and 4-7 are pending in the application. Claim 1 has been amended. Claim 7 is newly added. Claims 1 and 4-7 will presently be examined to the extent they read on the subject matter of record.

Information Disclosure Statement
Receipt of Information Disclosure Statement filed February 2, 2022 is acknowledged.

Status of the Claims 
	The examiner notes any reference to the Ogawa reference (US 2004/0253173) was in error. The Ogawa reference was not used in the rejection of record.
The rejection of claims 1 and 4-6 under 35 U.S.C. 103 as being unpatentable over Ali et al. (JP2006-316107) in view of Kumei et al. (JP 2008-162971) and the Kumei Publication (2011, Fragrance Journal, entire article) is maintained.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has brackets ([]) around the phrase “where…0.4. The examiner recommends removing the brackets and place a comma after O3.7-3.95.   Appropriate correction is required.

Examiner Note
	The examiner notes that the average unrolled diameter ratio of 1 to 5 is being interpreted as a ratio of 1:5 for examination purposes.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Rejections Necessitated by Amendment filed February 7, 2022
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (JP2006-316107) in view of Kumei et al. (JP 2008-162971) and the Kumei Publication (2011, Fragrance Journal, entire article). Ali et al., Kumei et al. and the Kumei Publication cited by Applicant on the IDS filed 7/19/2020. 
Applicant’s Invention
Applicant claims a cosmetic composition containing metal oxide particles with an average particle diameter of 1µm or less and lepidocrocite-type platy titanate particles with an average unrolled diameter of 0.1µm to 10µm and an average thickness of 0.1µm to 4.0µm, the titanate particles being at least one selected from the group consisting of titanates expressed by chemical formulae K0.5-0.7Li0.27Ti1.73 O3.85-3.95, K0.2-0.7 Mg0.4Ti1.6O3.7-3.95, and K0.2-0.7Li0.27-(2x/3) MgxTi1.73- (x/3)O3.7-3.95 [where 0.004 </= x</= 0.4], wherein the average unrolled diameter is obtained by a calculation of ((length) + (breadth))/2 of 50 particles, and wherein the metal oxide particles are at least selected from the group consisting of titanium dioxide, zinc oxide, aluminum oxide…and black titanium oxide. Applicant claims in claim 7 the metal oxide particles are titanium dioxide.

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles, wherein the cerium oxide-based crystal particles account for 20 to 90 mass% of the total of the lepidochrocite-type plate-like titanic acid crystal particles and the cerium oxide-based crystal particles (Abstract, translation) (claim 1, cosmetic composition, metal oxide particles and lepidocrocite-type platy titanate particles). Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid chosen from the group of 0.05</=x</=0.5, 0.004 </= x</= 0.4, currently claimed, falls within this range for the value of x. The diameter of the crystal particle is 100 micrometers to 1 micrometer, and an aspect ratio is 5 or more (page 2 of 8, paragraph [0007], translation). Ali et al. teach it is more desirable that the titanic acid is expressed with 0.2-0.4, and it is good from 1 micrometer, the diameter is 3 micrometers or more 50 micrometers and aspect ratio is five or more (page 3 of 8, paragraph [0014], translation) (claim 1, K0.5-0.7Li0.27Ti1.73 O3.85-3.95, diameter-3 micrometers). Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest portion (length) and the length of the shortest portion in the tabular plane of the particle were read on the basis of the scale of a microscope, both average value was made into the path of one particle, and the average value of 30 pieces was made into the characteristic particle size (page 3 of 8, paragraph [0019], translation). Ali et al. teach the cerium oxide system is the ultraviolet-rays interception agent which dissolved or covered another metallic oxide for cerium oxide independence and cerium oxide at the base. As another metallic oxide, Mg, Zn, and Fe (page 3 of 8, paragraph [0024], translation).
Ali et al. teach the cerium oxide crystal particle has a crystal diameter of 200 nm or less or 100 nm or less. This is equivalent to 0.2 µm or less or 0.1 µm or less (claims 1; metal oxide particles, cerium oxide, average particle diameter of 1 µm or less; average particle diameter of 0.01 µm -0.5 µm) (page 3 of 8, paragraph [0026], translation). Ali et al. teach in Example 1, the plate-like titanic acid of composition of K0.8 Li0.27Ti1.73O4 is weighed out and processed to obtain plate-like titanic acid (page 4 of 8, paragraph [0032], translation). Cerium chloride and the calcium chloride which were adjusted so that CeO2:CaO will become a slurry. The compound ultraviolet-rays interception agent which has 50% mass covering of a calcium dope ceria was obtained to plate-like titanic acid (page 4 of 8, paragraph [0033], translation). The cerium oxide is 50% mass of the plate-like titanic acid. This reads on the content of the titanate is 0.1 to 200 parts by mass relative to 100 parts by mass of the metal oxide particles, wherein if the particles is 50% mass the titanate would be 100 % mass (claim 6, parts by mass). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Ali et al. do not specifically disclose the lepidocrocite-type platy titanate particles have an unrolled diameter of 0.1 µm to 10 µm, an average thickness of 0.1 µm to 4.0 µm, the titanate particles have an average length of less than 10 µm or the titanates is expressed by the formula of K0.5-0.7Li0.27Ti1.73 O3.85-3.95, K0.2-0.7 Mg0.4Ti1.6O3.7-3.95, and K0.2-0.7Li0.27-(2x/3) MgxTi1.73- (x/3)O3.7-3.95 [where 0.004 x 0.4], the calculation of the unrolled diameter or the average length of less than 10 µm, or the metal oxide particles are at least one selected from the group consisting of titanium dioxide, zinc oxide, iron oxide…and black titanium oxide. It is for this reason Kumei et al. and the Kumei Publication are added as secondary references. 
Kumei et al. teach a glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles of a specific size (Abstract, translation). The glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles have an average thickness of 0.1-5 µm and an average major axis of 10-100 µm and represented by chemical formula selected from the group consisting of K3xLixTi2-xO4 and K2xMgxTi2-xO4, in every case 0.05</=x</=0.5 (page 1 of 1, Solution, page 2 of 7, paragraph [0007], translation). Kumei et al. teach that measurement of the path of plate-like acid is based on the following method. 100 typical particles were chosen from the scanning electron microscope photograph, and the average value of the diameter of average length and the maximum length of the thickness direction of the particle was made into average thickness for the average value of the length of the longest portion in the tabular plane of the particle (page 2 of 7, paragraph [0007], translation). Kumei et al. teach ultraviolet rays-interception agents, titanium oxide, and zinc oxide, are added to the lepidocrocite-type plate like titanate crystal particles (page 3 of 7, paragraph [0014].
The Kumei Publication teaches inorganic pigments such as yellow iron oxide, red ocher and black iron oxide are generally used to lend color tones to base makeup cosmetics such as a foundation. However, there can be several problems when trying to use these pigments directly. The Kumei Publication teaches it has become necessary to develop novel inorganic cosmetic materials. Lepidocrocite-type titanates, especially potassium lithium titanate (PLT) have been used as starting materials for the preparation of other shape-controlled functional materials. In the research the synthesis of Fe-doped PLT pigments, which lend brown and beige tones with superior slipping characteristics, as well as the lesser tendency of color change when mixed with oil. The Kumei Publication teaches that the most suitable composition of Fe-doped potassium lithium titanate, which possessed the brown and beige tone color together with nice feel and natural luster for powdery foundation (page 60, entire Abstract). The Kumei Publication teaches on page 61 the potassium lithium titanate (PLT) is K3x(LixTi2x) O4, where (x=0.27).
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ali et al., Kumei et al. and the Kumei Publication and the particles have an unrolled diameter of 0.1 µm to 10 µm or 1 µm to 5 µm. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid is chosen from the group of 0.05</=x</=0.5, 0.004 </= x</= 0.4, currently claimed, falls within this range. One of ordinary skill in the art would find it obvious that the lepidochrocite-like titanic acid has an average unrolled diameter of 0.1µm to 10µm or 1µm to 5µm because Ali et al. teach it is good to have a diameter from 1 micrometer, a diameter of 3 micrometers and an aspect ratio of five or more. The diameter of the claimed invention, 0.1µm to 10µm, falls within the diameter range taught by Ali et al. The aspect ratio is the ratio of the length to width of a particle. 
Regarding the average unrolled diameter, the prior art references teach the calculation of unrolled diameter without using the phrase “unrolled diameter”. Ali et al. teach to measure the path of plate-like 30 typical particles were chosen from the scanning electron microscope photograph, the length of a longest portion (length) and the length of the shortest portion in the tabular plane of the particle were read on the basis of the scale of a microscope, both average value was made into the path of one particle, and the average value of 30 pieces was made into the characteristic particle size. Kumei et al. teach that measurement of the path of plate-like acid is based on the following method. 100 typical particles were chosen from the scanning electron microscope photograph, and the average value of the diameter of average length and the maximum length of the thickness direction of the particle was made into average thickness for the average value of the length of the longest portion in the tabular plane of the particle. While Ali et al. teach measuring 30 particles and Kumei et al. teach measuring 100 particles, one of ordinary skill in the art would have found it obvious to use varying amounts of particles to determine the average unrolled diameter, as a matter of optimization and experimentation, without evidence to the contrary.
Regarding the average thickness of 0.1 µm to 4.0 µm, Kumei et al. teach that the average thickness of the lepidocrocite-type plate-like titanate crystal particles is 0.1-5 µm. The lepidocrocite-type plate-like titanate crystal particles taught by Kumei et al. are the same as the formulas K3xLixTi2-xO4 and K2xMgxTi2-xO4 taught by Ali et al. As such, it would have been obvious to one of ordinary skill in the art that if the lepidocrocite-type is the same, the skilled artisan would expect to obtain a result that necessarily flows with the intended properties, i.e., average thickness of 0.1-4 µm. In addition, the average thickness of the claimed invention, 0.1 µm to 4.0 µm, falls within the range of the average thickness taught by Kumei et al.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ali et al., Kumei et al. and the Kumei Publication and use the lepidocrocite-type platy titanate particles that are expressed by the claimed chemical formulas. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. One of ordinary skill in the art would have been motivated to use the lepidocrocite lithium potassium titanate currently claimed because the lepidocrocite lithium potassium titanate represented by the formula K0.5-0.7Li0.27Ti1.73O3.85-3.95 has a formula very similar to the formula K0.8 Li0.27Ti1.73O4 taught in example 1 of Ali et al. Kumei et al. teach the glittering pigment comprising lepidocrocite-type plate-like titanate crystal particles have an average thickness of 0.1-5 µm and an average major axis of 10-100 µm and represented by chemical formula selected from the group consisting of K3xLixTi2-xO4 and K2xMgxTi2-xO4, in every case 0.05</=x</=0.5. The Kumei Publication teaches on page 61 the potassium lithium titanate (PLT) is K3x(LixTi2x) O4, where (x=0.27). Since the chemical formula taught by Ali et al., Kumei et al. and the Kumei Publication are very similar to the chemical formula currently claimed and used for the same purpose, one of ordinary skill in the art would have been motivated to try a formula wherein the oxygen component of the formula is O3.85-3.95, which is only 0.15 to 0.05 less than the oxygen component of the formula taught by Ali et al., Kumei et al. and the Kumei Publication, wherein the oxygen component of the formula is O4. As such, one of ordinary skill in the art would expect the lepidocrocite- type platy titanate particles to have the same effect, with a reasonable expectation of success, without evidence to the contrary. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ali et al., Kumei et al. and the Kumei Publication and the metal oxides particles include titanium dioxide, zinc oxide, iron oxide…and black titanium oxide. Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. Kumei et al. teach ultraviolet rays-interception agents, titanium oxide, and zinc oxide, are added to the lepidocrocite-type plate like titanate crystal particles. The Kumei Publication teaches lepidocrocite-type titanates, especially potassium lithium titanate (PLT) have been used as starting materials for the preparation of other shape-controlled functional materials. In the research the synthesis of Fe-doped PLT pigments, which lend brown and beige tones with superior slipping characteristics, as well as, the lesser tendency of color change when mixed with oil. The inorganic pigments used in the Fe-doped PLT pigments are yellow iron oxide, red ocher and black iron oxide. One of ordinary skill in the art would have been motivated to use iron oxide or any of the other metal oxide particles because the prior art teaches the use of other metal oxide particles, especially iron oxide, as supported by the Kumei Publication. In addition, one of ordinary skill in the art would have been motivated to use either of the metal oxide particles claimed because they are functionally equivalent to the cerium oxide particles taught by Ali et al. since the prior art and original claim 2, now cancelled, established that the metal oxide particles are all functional equivalents.
Regarding the limitation in claim 5, wherein the titanate particles have an average length of less than 10 µm, one of ordinary skill in the art would have been motivated to use optimization and experimentation to determine the average length of the titanate particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. The template-like titanic acid chosen from the group of 0.05</=x</=0.5. One of ordinary skill in the art would find it obvious that the lepidochrocite-like titanic acid has an average unrolled diameter of 0.1µm to 10µm or 1µm to 5µm because Ali et al. teach it is good to have a diameter from 1 micrometer, a diameter is 3 micrometers or more 50 micrometers and an aspect ratio of five or more. The diameter of the claimed invention falls within the diameter range taught by Ali et al. The aspect ratio, which is the ratio of the length to width of a particle. As such, one of ordinary skill in the art would have been motivated to use the parameters relating to the diameter of the particles and the aspect ratio to determine the average length of the titanate particles, including an average length of less than 10 µm, to produce an effective lepidocrocite-type platy titanate particle. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. Applicant submits that the criticality of the presently claimed invention is demonstrated tin the Examples of the specification. For example, Titanate Particle 7 of Table 1 has an average unrolled diameter of 32.60, which is within the scope of Ali and outside the presently claimed scope. Applicant further indicated that as per Table 2, Comparative Example utilizes Titanate Particle 7, and fails to dispersibility test. In response to Applicant’s argument, the data indicates that titanate particle 7 that has an average rolled diameter of 32.60 µm does have less dispersibility than those particles wherein the average unrolled diameter is 0.83 µm to 8.81 µm. However, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant claims a cosmetic composition containing metal oxide particles with an average particle diameter of 1µm or less and lepidocrocite-type platy titanate particles with an average unrolled diameter of 0.1µm to 10µm and an average thickness of 0.1µm to 4.0µm, the titanate particles being at least one selected from the group consisting of titanates expressed by chemical formulae K0.5-0.7Li0.27Ti1.73 O3.85-3.95, K0.2-0.7 Mg0.4Ti1.6O3.7-3.95, and K0.2-0.7Li0.27-(2x/3) MgxTi1.73- (x/3)O3.7-3.95 [where 0.004 </= x</= 0.4], wherein the average unrolled diameter is obtained by a calculation of ((length) + (breadth))/2 of 50 particles, and wherein the metal oxide particles are at least selected from the group consisting of titanium dioxide, zinc oxide, aluminum oxide…and black titanium oxide. The data provided in Table 2 indicates that the composition comprises 50% titanite particles and 50% of the metal oxide, titanium oxide, wherein the average unrolled diameter is 0.83 µm to 8.81 µm. It cannot be determined if all metal oxides that are currently claimed when combined with the claimed titanate particles will provide the same dispersibility profile. It cannot be determined if an average unrolled diameter of less than 0.83 µm will also provide the same dispersibility profile and if the concentration of the titanite particles and metal oxide will provide the same dispersibility profile. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
Applicant argues that Ali fails to disclose, “the metal oxide particles are at least one selected from the group consisting of titanium dioxide, zinc oxide…and black titanium oxide and the metal oxide particles have an average particle diameter of 0.01 µm to 0.5 µm”. In response to Applicant’s argument, the examiner maintains that Ali et al. teach a composite ultraviolet blocking agent comprises lepidochrocite-type plate-like titanic acid crystal particles and cerium oxide based crystal particles coated on the surface of the lepidochrocite-type plate-like titanic acid crystal particles. Ali et al. teach the lepidochrocite-like titanic acid has a chemical formula K3xLixTi2-xO4 and K2xMgxTi2-xO4. Ali et al. also teach metallic oxide includes magnesium oxide, zinc oxide, and iron oxide. Kumei et al. teach ultraviolet rays-interception agents, titanium oxide, and zinc oxide, are added to the lepidocrocite-type plate like titanate crystal particles. The Kumei Publication teaches lepidocrocite-type titanates, especially potassium lithium titanate (PLT) have been used as starting materials for the preparation of other shape-controlled functional materials. In the research the synthesis of Fe-doped PLT pigments, which lend brown and beige tones with superior slipping characteristics, as well as the lesser tendency of color change when mixed with oil. The inorganic pigments used in the Fe-doped PLT pigments are yellow iron oxide, red ocher and black iron oxide. One of ordinary skill in the art would have been motivated to use iron oxide or any of the other metal oxide particles because the prior art teaches the use of other metal oxide particles, especially iron oxide, as supported by the Kumei Publication. In addition, one of ordinary skill in the art would have been motivated to use either of the metal oxide particles claimed because they are functionally equivalent to the cerium oxide particles taught by Ali et al. since the prior art and original claim 2, now cancelled, established that the metal oxide particles are all functional equivalents, without evidence to the contrary. Likewise, one of ordinary skill in the art would have been motivated to use titanium dioxide as the metal oxide particle with a reasonable expectation of success. 
Regarding the limitation of the metal oxide particle having a particle diameter of 0.01 µm to 0.5 µm, Ali et al. teach the cerium oxide crystal particle has a crystal diameter of 200 nm or less or 100 nm or less. This is equivalent to 0.2 µm or less or 0.1 µm or less. One of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the average particle diameter of the metal oxide particles that will provide the best dispersibility for cosmetics. The titanium dioxide used titanate particles has an average particle diameter of 0.25µm. Therefore, it cannot be determined if the full range currently claimed will provide the same dispersibility. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             

                                                                                                                                                                                          /ERIN E HIRT/Primary Examiner, Art Unit 1616